From conviction in County Court of Jefferson County at Law of violating the medical practice act, with punishment fixed at a fine of $50 and ten days in jail, this appeal is taken.
The only semblance of a recognizance appearing in the transcript is as follows: "J. E. Rose, A. A. Gunter, W. D. McFadden entered into reconsonce with dfet. S. F. Larsen, in the sum of Two Hundred ($200.00) dollars, that deft. will perfect his appeal in accordance with notice of same." There is no excuse for a record being sent here in this condition. Art. 919, Vernon's C. C. P., plainly prescribes the form for a recognizance on appeal in misdemeanor cases. To omit to incorporate the recognizance in the transcript on appeal requires a dismissal of the appeal. Such dismissals necessitate cost and delay. The people who select the officials also pay the costs. They should see to it that men are put in public positions who will endeavor to follow the plain forms which any man who can read, can find.
Because of the defective recognizance, the appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.